 
Exhibit 10.2
 
INDEMNIFICATION AGREEMENT


This INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into this
15th day of June, 2009 by and between CFS BANCORP, INC. (the “Company”), an
Indiana corporation, and LAWRENCE T. TOOMBS (the “Indemnitee”), currently a
resident of the State of Indiana,


W I T N E S S E T H:


WHEREAS, a shareholder derivative demand has been made on the Company by PL
Capital, LLC and/or Mr. John Palmer as set forth in a letter to the Board of
Directors dated March 25, 2009 (the “Shareholder Demand”); and


WHEREAS, the Board of Directors has determined it is in the best interests of
the Company to create a committee consisting of three disinterested persons for
the purpose of performing the duties and responsibilities under Indiana Code
23-1-32 (the “Special Committee”); and


WHEREAS, the Board of Directors desires to appoint the Indemnitee to serve on
the Special Committee; and


WHEREAS, in recognition of the heightened scrutiny and responsibility associated
with serving on the Special Committee, and as an inducement to the Indemnitee to
so serve, the Board of Directors has determined that the Indemnitee should be
provided with adequate assurances of indemnity as provided in this Agreement;
and


WHEREAS, the Indemnitee desires to serve on the Special Committee at the request
of the Board of Directors of the Company subject to the Company’s execution of
this Agreement; and


WHEREAS, this Agreement is permitted under Indiana law, which is the corporate
law governing the Company, as well as the Company’s Articles of Incorporation
and has been approved by the Company’s Board of Directors.


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and the Indemnitee, intending to be legally bound
hereby, hereto agree as follows:


1.           Certain Definitions.
          
           (a)           “Claim” or “Claims” includes, but is not limited to,
any threatened, pending, asserted or completed (i) demand, claim, action, suit,
proceeding (whether civil, derivative, criminal, administrative, investigative
or otherwise), counterclaim, crossclaim, arbitration or mediation, (ii) demand,
claim, action, suit, proceeding, counterclaim or crossclaim by or in the name or
right of the Company, (iii) inquiry, hearing, investigation or other process
(whether conducted by the Company, a government agency, body, department or
authority or any other
 

--------------------------------------------------------------------------------


 
party), and (iv) appeal of any of the foregoing, in each case in which the
Indemnitee is a party or a participant, is in any way involved or named or
incurs any Losses or Expenses and in connection with, relating to or arising
from an Indemnifiable Act.
 
           (b)           “D&O Insurance” means the Company’s (i) directors’ and
officers’, EPLI, ERISA and fiduciary claims made insurance policy in effect on
the date of this Agreement, which presently has an aggregate liability limit of
Ten Million Dollars ($10,000,000), (ii) “tail” coverage or an extended reporting
period under such policy for the Indemnitee and (iii) any other applicable
insurance policy providing coverage to the Indemnitee.  The D&O Insurance
presently has a deductible or retainage amount equal to Two Hundred Thousand
Dollars ($200,000).
 
           (c)           “Expense” or “Expenses” includes, but is not limited
to, any and all expenses and costs incurred or paid by the Indemnitee in
connection with or relating to a Claim for an Indemnifiable Act including, but
not limited to, (i) reasonable fees, retainers, costs, expenses and
disbursements of attorneys for the Indemnitee, (ii) reasonable costs, expenses
and other amounts (including reasonable travel and copying costs) paid or
incurred by the Indemnitee in connection with or relating to the Indemnitee
investigating, defending, being a witness or deponent in, preparing for,
participating in or otherwise dealing with any Claim, and (iii) deductibles and
retainage amounts under the D&O Insurance.  “Expense” and “Expenses” shall also
include the value of any time of the Indemnitee reasonable spent investigating,
defending, being a witness or deponent in, preparing for, participating in or
otherwise dealing with any Claim with the value of such time determined in good
faith by the Company and consistent with the manner in which fees were paid with
respect to the service to the Special Committee.
 
           (d)           “Indemnifible Act” means any event, occurrence, action,
decision, inaction or omission in the Indemnitee’s service or position on the
Special Committee.
 
           (e)           “Loss” or “Losses” includes, but is not limited to, any
and all monetary obligations, liabilities and amounts that the Indemnitee is
legally required to pay in connection with or relating to a Claim for an
Indemnifiable Act including, but not limited to, (i) judgments, damages, awards,
orders, decrees and sums paid in settlement, (ii) fines, penalties, excise
taxes, assessments, interest and other charges, and (iii) taxes imposed on the
Indemnitee as a result of or relating to any amounts paid to or on behalf of the
Indemnitee under this Agreement.


(f)           “Standard of Conduct” means that the Indemnitee acted, or that the
Indemnitee’s conduct with respect to an Indemnifiable Act was, based upon the
facts then known to him, in good faith in what he reasonably believed to be in,
or not opposed to, the best interests of the Company, and, in addition, in any
criminal Claim the Indemnitee had reasonable cause to believe that his conduct
was lawful or no reasonable cause to believe that his conduct was unlawful.  The
termination or resolution of any Claim, by judgment, order, settlement (whether
with or without court approval or with or without prejudice), consent decree or
conviction or upon a plea of guilty or nolo contendere shall not of itself
create a presumption that the Indemnitee did not meet the Standard of Conduct.
 
2

--------------------------------------------------------------------------------



 
2.           Indemnification.
 
           (a)           Except as provided in Section 2(b) hereof, the Company
shall indemnify, defend and hold harmless the Indemnitee for and against, and
shall pay, each and every Loss and Expense of the Indemnitee in connection with
or relating to a Claim with respect to which an Indemnifiable Act is involved
and the Indemnitee has met or complied with the Standard of Conduct.  There
shall be a presumption that the Indemnitee is entitled to indemnification,
payment and defense under this Agreement.
 
               (b)          Nothwithstanding anything to the contrary contained
in this Agreement, the Company shall have no obligation to indemnify, defend or
hold harmless the Indemnitee, or to pay, under this Agreement to the extent that
(i) the Indemnitee has not met or complied with the Standard of Conduct, (ii)
the proceeds from any policy of D&O Insurance have been paid to or on behalf of
the Indemnitee in full and complete satisfaction of a Loss or Expense covered by
this Agreement, (iii) a Loss or Expense has already been paid, in full, to or on
behalf of the Indemnitee by the Company or by another source of indemnity, (iv)
payment by the Company of any Loss or Expense is prohibited by any law, rule or
regulation now or hereafter in effect or by any court or government agency or
authority, or (v) the Loss or Expense is not covered by or otherwise not
properly payable under this Agreement.


3.           Indemnification Procedures.


(a)           Promptly after the Company or the Indemnitee receives notice or
otherwise becomes aware of the existence, commencement or threat of any Claim,
the Company or the Indemnitee, as the case may be, shall give written notice
(the “Indemnification Notice”) to the other, provide pertinent information with
respect to such Claim and keep the other generally informed of, and consult with
the other with respect to, the status of such Claim.


(b)           The Company shall give prompt notice of, and take such other
necessary or appropriate actions with respect to, the Claim as is required by
the policies of D&O Insurance.  The Company shall thereafter use its reasonable
efforts to cause the insurers that have issued the D&O Insurance to pay promptly
to or on behalf of the Indemnitee all Losses and Expenses relating to such Claim
in accordance with and to the extent covered by the policies of D&O Insurance.


(c)           In all cases, the Company shall pay all Expenses of the Indemnitee
in advance of the final disposition, termination or resolution of the applicable
Claim unless payment of such Expenses has already been made to or on behalf of
the Indemnitee or is prohibited by any law, rule or regulation or by any court
or government agency or authority.  In all cases, the Company shall pay all
Losses of the Indemnitee in advance of the final disposition, termination or
resolution of the applicable Claim unless payment for such Losses has already
been made to or on behalf of the Indemnitee or is prohibited by any law, rule or
regulation or by any court or government agency or authority.  All payments of
Losses or Expenses on account of the Company’s obligations under this Agreement
shall be made within thirty (30) days of each written request therefor by the
Indemnitee.  Each such written request shall be accompanied by a written
affirmation by the Indemnitee that the Loss or Expense is covered by this
Agreement,
 
3

--------------------------------------------------------------------------------


 
that the Indemnitee has met or complied with the Standard of Conduct and that
the Indemnitee shall reimburse the Company as provided in Section 3(d) hereof.


(d)           Notwithstanding anything to the contrary contained in this
Agreement, the Indemnitee shall reimburse the Company for all Losses and
Expenses paid by the Company to or on behalf of the Indemnitee in the event and
only to the extent that the Indemnitee is not entitled to indemnification for
such Losses of Expenses pursuant to Section 2(b) hereof.  The Indemnitee’s
obligation to reimburse the Company shall be unsecured and no interest shall
accrue or be charged thereon unless it is determined pursuant to one of the
methods identified in Section 3(f) hereof that the Indemnitee is required to
reimburse the Company and, in such event, interest on the amount to be
reimbursed to the Company by the Indemnitee shall accrue and be due and payable
from the date of the written opinion of the law firm or the order or judgment of
the court, as the case may be, referenced in Section 3(f) hereof until the
amount required to be reimbursed plus all interest thereon shall have been paid
in full by the Indemnitee.  The rate of interest shall be equal to the highest
prime rate announced or utilized by Citizens Financial Bank as of the date that
interest shall begin to accrue and shall remain fixed as of the same date until
the amount to be reimbursed plus all interest thereon shall have been paid in
full.  If it has been determined pursuant to Section 3(f) hereof that the
Indemnitee is required to reimburse the Company for any Losses or Expenses
previously paid by the Company under this Agreement and the Indemnitee refuses
or is unable to reimburse the Company, then in addition to the interest
referenced above, the Indemnitee shall pay the reasonable attorneys’ fees and
all other costs and expenses of the Company relating to its collection efforts
for the amount owed by the Indemnitee.


(e)           In connection with the defense of any Claim against or involving
the Indemnitee, the Company shall have the right, at its option, to defend, at
its own expense and through legal counsel of its own choosing, such Claim;
provided, however, that the Indemnitee shall have first consented to the legal
counsel selected by the Company, which consent shall not be unreasonably
withheld.  If the Company undertakes to defend a Claim, it shall promptly give
written notice to the Indemnitee of its intention to do so.  If legal counsel
reasonably satisfactory to the Indemnitee is not selected by the Company within
thirty (30) days of any Indemnification Notice, then the Indemnitee may select
counsel to defend the Claim and, in such event, the Company shall be responsible
for and pay all Expenses relating to such counsel; provided, however, that if
the Indemnitee shall unreasonably fail to give his consent to the legal counsel
selected by the Company, then the Company shall have the right to engage counsel
of its choice to defend such Claim without the necessity of obtaining the
Indemnitee’s consent, and all Expenses relating to such counsel shall
nevertheless be paid by the Company.


Whether or not the Company chooses to defend a Claim, the Company and the
Indemnitee shall cooperate in the defense thereof and shall furnish such
records, information and testimony, and attend such conferences, discovery
proceedings, mediations, arbitrations, hearings, trials, appeals and pre-trial
and post-judgment proceedings as may be reasonably requested in connection
therewith.


Notwithstanding an election by the Company to assume the defense of a Claim, the
Indemnitee shall have the right to employ separate counsel and to participate in
the defense of
 
4

--------------------------------------------------------------------------------


 
such Claim but, in such event, the Indemnitee shall be responsible for and pay
all Expenses relating to such separate counsel.  If, during the course of the
defense of any Claim, a conflict of interest develops with the legal counsel
defending the Claim, then the party who has selected such counsel shall promptly
notify the other party and new counsel shall be selected using the same
procedures and time periods referenced in this subsection.
 
The Company shall have no obligation to indemnify, defend or hold harmless the
Indemnitee, or to pay, under this Agreement for any amounts paid in settlement
of a Claim effected without the Company’s prior written consent, which consent
shall not be unreasonably withheld.  The Company shall not, without the
Indemnitee’s prior written consent (which consent shall not be unreasonably
withheld), settle any Claim in any manner which would impose or result in any
Loss or Expense that is not payable in full to or on behalf of the Indemnitee by
the Company, any D&O Insurance or another source of indemnity, which would
impose or result in any fine or penalty against the Indemnitee or which does not
include as part of the settlement a full and complete release of the Indemnitee
with respect to the Claim.


(f)           In the event of any dispute between the Company and the Indemnitee
under this Agreement or relating to the respective obligations of the Company
and the Indemnitee hereunder, the Company shall nevertheless pay all Losses and
Expenses of the Indemnitee and provide indemnification and defense subject to
the Indemnitee’s obligation to reimburse the Company pursuant to Section 3(d)
hereof.  The Company and the Indemnitee shall resolve any such dispute through
either of the following two methods: (i) by the written opinion of a law firm
mutually agreed upon by the Company and the Indemnitee or, if the Company and
the Indemnitee are unable to mutually agree upon such a law firm within fifteen
days of the proposal by either party to resolve the dispute by law firm written
opinion, or (ii) by a court of competent jurisdiction.  If the method in (i)
above is used, the Company and the Indemnitee shall mutually agree to the
procedures to be utilized by the law firm in connection with its written
opinion, all fees, costs and expenses of the law firm in connection with its
written opinion shall be paid by the Company, and the Company and the Indemnitee
shall not challenge the conclusions set forth in such written opinion in court
(with the opinion of such law firm being final and binding upon the Company and
the Indemnitee).


In connection with any written opinion of a law firm or any action, suit or
proceeding in which the Indemnitee seeks to enforce this Agreement, the Company
shall have the burden of proof that any indemnification, payment or defense is
not required under this Agreement.  The termination, resolution or completion of
any Claim by judgment, order, settlement (whether with or without court approval
or whether with or without prejudice), consent decree or conviction, or upon a
plea of guilty, nolo contendere or its equivalent, shall not of itself create a
presumption that the Indemnitee did not meet or comply with the Standard of
Conduct.  In addition, a determination that a Loss or Expense is not covered by
D&O Insurance shall not of itself create a presumption that the Indemnitee is
not entitled to indemnification under this Agreement.  Until it is determined by
the written opinion of a law firm or a court (as provided in this subsection)
that the Indemnitee is not entitled to indemnification, payment or defense under
this Agreement, the Company shall indemnify, pay, defend and hold harmless the
Indemnitee under this Agreement, subject to the Indemnitee’s obligation to
reimburse the Company pursuant to Section 3(d) hereof.
 
5

--------------------------------------------------------------------------------



 
4.           Partial Indemnity; Success in Defense of a Claim.  If the
Indemnitee is entitled to indemnification, payment or defense under this
Agreement for a portion, but not all, of any Losses or Expenses, the Company
shall nevertheless indemnify, pay and defend the Indemnitee for the portion
thereof to which the Indemnitee is entitled.  Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee has been
successful on the merits in connection with the defense of any Claims relating
in whole or in part to an Indemnifiable Act, the Indemnitee shall be indemnified
against and paid for all Losses and Expenses incurred in connection therewith.


5.           No Presumption.  For purposes of this Agreement, the disposition,
termination or resolution of any Claim by judgment, order, settlement (whether
with or without court approval or whether with or without prejudice), consent
decree or conviction, or upon a plea of guilty or nolo contendere or its
equivalent, shall not create a presumption that the Indemnitee did not meet or
comply with the Standard of Conduct or is not entitled to indemnification or
payment under this Agreement or that the Indemnitee had any particular belief.


6.           Rights under Company’s Articles of Incorporation.  As provided
under Section 6.2(k) of Article VI of the Company’s Articles of Incorporation
now in effect, Indemnitee shall have the right to indemnification and
advancement of Liabilities and Expenses (as defined therein) to the fullest
extent of the provisions of Section 6.2 of Article VI of the Company’s Articles
of Incorporation with respect to the indemnification of, and advancement of
Liabilities and Expenses to, directors or officers of the Company.


7.           Non-exclusivity; Conflict.  The rights of the Indemnitee under this
Agreement shall be in addition to any other rights that the Indemnitee may have
under the Company’s Articles of Incorporation or By-Laws or under applicable
law, all as presently or hereafter in effect (but, in the case of any amendment
or successor to the present provisions regarding indemnification of the
Indemnitee set forth in the Company’s Articles of Incorporation or By-Laws or as
provided by applicable law, only to the extent that such amendments or successor
provisions provide broader indemnification rights than the Company’s Articles of
Incorporation or By-Laws or applicable law currently provide), under any D&O
Insurance or otherwise.


Notwithstanding the foregoing, subsequent to the date of this Agreement, the
Company may propose to amend, restate or otherwise change its Articles of
Incorporation only to the extent that any such proposal to amend, restate or
change does not reduce or adversely affect the rights to indemnification
provided to the Indemnitee under Section 6.2 of Article VI of the Company’s
current Articles of Incorporation.


In the event of any conflict in the indemnification provided to the Indemnitee
now or in the future under the Company’s Articles of Incorporation or By-Laws,
applicable law or this Agreement, the provisions providing the Indemnitee with
the broadest indemnification shall apply and control.


8.           Subrogation.  In the event of any payment by the Company under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of the Indemnitee, who shall execute all documents and
other papers and do all other
 
6

--------------------------------------------------------------------------------


 
acts and things reasonably required by the Company to secure, perfect or enforce
such subrogation rights.


9.           D&O Insurance.  For a period of four (4) years following the date
that the Indemnitee resigns or is no longer serving as a member of the Special
Committee of the Board of Directors of the Company, the Company, at its sole
cost and expense, shall maintain in full force and effect and cover the
Indemnitee under the D&O Insurance or similar policy and shall maintain in full
force and effect “tail” coverage or an extended reporting period under the D&O
Insurance or similar policy for the Indemnitee.


10.         Duration of Agreement.  This Agreement shall remain in full force
and effect until the applicable statute of limitations for each and every Claim
in connection with or relating to an Indemnifiable Act has expired.


11.         Enforcement Expenses.  The Company shall pay the Indemnitee’s
reasonable attorneys’ fees and other costs and expenses in connection with or
relating to the Indemnitee successfully establishing his rights to
indemnification, payment or defense (in whole or in part) under this Agreement
or otherwise successfully enforcing this Agreement.  The Company shall pay such
attorneys’ fees, costs and expenses (i) as they are incurred by the Indemnitee
and in advance of the disposition of any action or claim by the Indemnitee under
this Agreement, and (ii) within thirty (30) days of each written request
therefor.  If it is determined pursuant to the methods specified in Section 3(f)
hereof that the Indemnitee is not entitled to indemnification, payment or
defense under this Agreement or if the Indemnitee is not successful in enforcing
this Agreement against the Company, then the Indemnitee shall reimburse the
Company in accordance with Section 3(d) hereof for the attorneys’ fees, costs
and expenses so paid by the Company.  If it is determined pursuant to Section
3(f) that the Indemnitee is entitled to only a portion of the Losses or Expenses
for which he is seeking indemnification, payment or defense under this
Agreement, then the Company shall not pay all of the Indemnitee’s attorneys’
fees, costs and expenses incurred in connection with his enforcement of this
Agreement but shall instead be obligated to pay only the Indemnitee’s total
attorneys’ fees, costs and expenses multiplied by a fraction whereby the
numerator equals the amount the Company is ultimately required to indemnify or
pay the Indemnitee under this Agreement and the denominator equals the total
amount sought under this Agreement by the Indemnitee.


12.          Confidential Information and Non-Disclosure.  The Indemnitee hereby
covenants and agrees (i) to maintain all Confidential Information (as
hereinafter defined) as strictly confidential, and (ii) not to discuss, disclose
or deliver any of the Confidential Information with or to any party other than
any person who at present or in the future is a member of the Board of
Directors, a member of the Special Committee, any advisor retained by the
Special Committee, senior management of the Company, or Indemnitee's personal
legal counsel (whom Indemnitee shall instruct to abide by the restrictions of
this Agreement as to any such Confidential Information); provided, however, that
the Indemnitee shall be permitted to discuss, disclose or deliver any
Confidential Information if he is requested or required to do so in connection
with any Claim or any subpoena or other legal process, or in connection with any
action or claim by the Indemnitee to enforce this Agreement so long as the
Indemnitee shall have first provided the Company with written notice of such a
request or requirement so that the
7

--------------------------------------------------------------------------------


 
Company may seek a protective order or other relief or protection and/or waive
in writing the Indemnitee’s compliance with this Agreement.

For purposes of this Agreement, the term “Confidential Information” shall mean
any and all information or materials (whether oral, in writing, in electronic
format, on a computer, disk or CD or otherwise) (i) relating or referring to the
business, operations, affairs, products, strategies, strategic plans,
techniques, processes, trade secrets, vendors, suppliers, customers, employees,
balance sheets, statements of earnings, assets, liabilities, sales, revenues,
income, estimates, projections and/or budgets of the Company that are not
available to a person outside of a member of the Board of Directors or senior
management of the Company (other than through a breach of this Agreement), (ii)
that is otherwise not publicly available (other than through a breach of this
Agreement), or (iii) relating or referring to specific details about the
Shareholder Demand; and including, but not limited to, any and all copies,
summaries, extracts, notes and analyses derived from the foregoing or prepared
by the Indemnitee.


In compliance with the Gramm-Leach-Bliley Act, Indemnitee shall not disclose or
use the Nonpublic Personal Information (as hereinafter defined) that Indemnitee
receives from the Company relating to customers of the Company or any affiliate
or subsidiary thereof other than: (i) to carry out the purposes for which the
Company discloses such information to Indemnitee; or (ii) as otherwise permitted
by applicable law.


For purposed of this Agreement, the term “Nonpublic Personal Information” means
personally identifiable financial information and any list, description, or
other grouping of consumers (and publicly available information pertaining to
them) that is derived using any personally identifiable financial information
that is not publically available. 1  Personally identifiable financial
information means any information (i) a consumer provides to an entity to obtain
a financial product or service from them; (ii) about a consumer resulting from
any transaction involving a financial product or service between an entity and a
consumer; or (iii) an entity otherwise obtains about a consumer in connection
with providing a financial product or service to that consumer.2


           Indemnitee has in place appropriate administrative, technical and
physical safeguards; (i) to insure the security and confidentiality of records
and information of customers of the Company or any affiliate or subsidiary
thereof that Indemnitee receives from the Company; (ii) to protect against any
anticipated threats or hazards to the security or integrity of records and
information of customers of the Company or any affiliate or subsidiary thereof
that Indemnitee receives from the Company; and (iii) to protect against
unauthorized access to or use of such records or information of customers of the
Company or any affiliate or subsidiary thereof that Indemnitee receives from the
Company which could result in substantial harm or inconvenience to a customer of
the Company or any affiliate or subsidiary thereof.


Indemnitee hereby acknowledges that any records and information of customers of
the Company or any affiliate or subsidiary thereof that Indemnitee receives from
the Company and
 
________________________
1 12 CFR 216.3(n)(1)
2 12 CFR 216.3(o)(1)
 
8

--------------------------------------------------------------------------------



that are not returned, whether in paper, electronic or other format, will be
destroyed upon request of the Company in such a manner that Indemnitee cannot
practically be read or reconstructed.
 
Indemnitee shall provide a full disclosure of any breach in security of
Indemnitee’s premises or systems that result in an unauthorized intrusion into
information of customers of the Company or any affiliate or subsidiary thereof
that Indemnitee receives from the Company and that is maintained by Indemnitee
as soon as possible after the occurrence of the unauthorized access.


13.           Miscellaneous.


(a)           Binding Effect; Assignment.  This Agreement shall be binding upon,
inure to the benefit of and be enforceable by or against the Company and the
Indemnitee, as well as the Company’s successors, assigns and legal
representatives and the Executive’s spouse, heirs, executors, estate and legal
representatives.  The Company shall not effect any sale, merger, consolidation,
share exchange, combination or reorganization unless the surviving entity agrees
in writing to assume all of the Company’s obligations under this
Agreement.  Neither the Company nor any shareholders of the Company shall do any
act or thing in an effort to or with the result of having or causing the Company
or any successor or assign to avoid any of the obligations of the Company under
this Agreement.


(b)           Waiver.  Either party hereto may, by a writing signed by the
waiving party, waive the performance by the other party of any of the covenants
or agreements to be performed by such other party under this Agreement.  The
waiver by either party hereto of a breach of or noncompliance with any provision
of this Agreement shall not operate or be construed as a continuing waiver or a
waiver of any other or subsequent breach or noncompliance hereunder.  The
failure or delay of either party at any time to insist upon the strict
performance of any provision of this Agreement or to enforce its rights or
remedies under this Agreement shall not be construed as a waiver or
relinquishment of the right to insist upon strict performance of such provision,
or to pursue any of its rights or remedies for any breach hereof, at a future
time.


(c)           Amendment.  This Agreement may be amended, modified or
supplemented only by a writing executed by all of the parties hereto.


(d)           Headings.  The headings in this Agreement have been inserted
solely for ease of reference and shall not be considered in the interpretation
or construction of this Agreement.
 
9

--------------------------------------------------------------------------------




(e)           Severability.  In case any one or more of the provisions (or any
portion thereof) contained herein shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision or provisions (or portion thereof) had never been contained herein;
provided, however, that if any provision (or any portion thereof) of this
Agreement shall be determined by a court of competent jurisdiction to be
unenforceable, then such provision shall be considered divisible and the court
making such determination shall have the power to reduce, limit or reform (but
not increase or make greater) such provision to make it enforceable to the
maximum extent permitted by law, and such provision shall then be enforceable
against the appropriate party hereto in its reformed, reduced or limited form.


(f)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute one and the same agreement.


(g)           Construction.  This Agreement shall be deemed to have been drafted
by both parties hereto.  This Agreement shall be construed in accordance with
the fair meaning of its provisions and its language shall not be strictly
construed against, nor shall ambiguities be resolved against, either party.


(h)           Review and Consultation.  The Indemnitee hereby acknowledges and
agrees that he (i) has read this Agreement in its entirety prior to executing
it, and (ii) understands the provisions and effects of this Agreement.  THE
INDEMNITEE HEREBY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT HE HAS NOT RECEIVED
ANY ADVICE, COUNSEL OR RECOMMENDATION WITH RESPECT TO THIS AGREEMENT FROM THE
COMPANY, ANY DIRECTOR, OFFICER OR EMPLOYEE OF THE COMPANY OR ANY ATTORNEY,
ACCOUNTANT OR ADVISOR FOR THE COMPANY.


(i)           Entire Agreement.  This Agreement constitutes the entire
understanding and agreement between the parties hereto relating to the subject
matter hereof and supersedes all other prior understandings, commitments,
representations, contracts and agreements, whether oral or written, between the
parties hereto relating to the matters contemplated hereby, other than the
Company’s Articles of Incorporation and By-Laws and applicable law.


(j)           Certain References.  Whenever in this Agreement a singular word is
used, it also shall include the plural wherever required by the context and
vice-versa.  All references to the masculine, feminine or neuter genders herein
shall include any other gender, as the context requires.  Unless expressly
provided otherwise, all references in this Agreement to days shall mean
calendar, not business, days.


(k)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Indiana, without reference to any
choice of law provisions, principles or rules thereof (whether of the State of
Indiana or any other jurisdiction) that would cause the application of any laws
of any jurisdiction other than the State of Indiana.
 
10

--------------------------------------------------------------------------------




(l)           Notices.  All notices, requests and other communications under
this Agreement shall be in writing (which shall include facsimile communication)
and shall be deemed to have been duly given if (i) delivered by hand; (ii) sent
by certified United States Mail, return receipt requested, first class postage
pre-paid; (iii) sent by overnight delivery service; or (iv) sent by facsimile
transmission if such fax is confirmed immediately thereafter by also mailing a
copy of such notice, request or other communication by regular (not certified or
registered) United States Mail, first class postage pre-paid, as follows:


             If to the Company:
CFS Bancorp, Inc.
  Attention: Thomas F. Prisby, Chairman   707 Ridge Road   Munster, Indiana
46321   Telephone: (219) 836-5500   Facsimile: (219) 836-2950



             If to the Indemnitee:
Lawrence T. Toombs

 
               
                     Telephone:             Facsimile:            



or to such other address or facsimile number as either party hereto may have
furnished to the other in writing in accordance herewith.  Each party shall
promptly provide any changes to its or his address, telephone number and
facsimile number to the other.


All such notices, requests and other communications shall be effective (i) if
delivered by hand, when delivered; (ii) if sent by mail in the manner provided
herein, two (2) business days after deposit with the United States Postal
Service; (iii) if sent by overnight delivery service, on the next business day
after deposit with such service; or (iv) if sent by facsimile transmission, on
the date indicated on the fax confirmation page of the sender if such fax also
is confirmed by mail in the manner provided herein.


(m)           Jurisdiction and Venue.  The parties hereto hereby agree that all
demands, claims, actions, causes of action, suits, proceedings and litigation
between or among the parties relating to this Agreement, shall be filed, tried
and litigated only in a federal or state court located in Lake County,
Indiana.  In connection with the foregoing, the parties hereto irrevocably
consent to the jurisdiction and venue of such court and expressly waive any
claims or defenses of lack of jurisdiction of or proper venue by such court.


(n)           Recitals.  The recitals, premises and “Whereas” clauses contained
on page 1 of this Agreement are expressly incorporated into and made a part of
this Agreement.




*         *         *





--------------------------------------------------------------------------------

 


 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have entered into, executed and delivered
this Agreement as of the day and year first above written.








/s/ Lawrence T.
Toombs                                                                           
Lawrence T. Toombs




CFS BANCORP, INC.






By: /s/ Thomas F.
Prisby                                                                           
         Thomas F. Prisby, Chairman






 



 
12

--------------------------------------------------------------------------------

 
